IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                        No. 7002F ILED
                 DAVID A. FRANCIS, BAR NO. 7705.
                                                                                      JUN 1 4 2016
                                                                                  # IE     .. NDEMAV
                                                                                                    U T
                                                                             B‘
                                                                                  C      DEP CLERK



                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEM T
                             This is an automatic review of a Southern Nevada
                 Disciplinary Board hearing panel's recommendation that this court
                 approve, pursuant to SCR 113, a conditional guilty plea agreement in
                 exchange for a stated form of discipline for attorney David A. Francis.
                 Under the agreement, Francis admitted to multiple violations of RPC 1.4
                 (communication), RPC 1.15 (safekeeping property), RPC 5.3
                 (responsibilities regarding nonlawyer assistants), and RPC 8.4
                 (misconduct), as well as single violations of RPC 1.1 (competence), RPC 1.3
                 (diligence), RPC 5.5 (unauthorized practice of law), RPC 7.2(k)
                 (advertising), and RPC 7.3 (communications with prospective clients).
                             Francis was admitted to practice law in Nevada in 2002. In
                 2007, his firm hired an employee named Liberty Belle, and Francis
                 provided her with his signature stamp. Between 2007 and 2010, Belle
                 stole hundreds of thousands of dollars from Francis's firm's accounts, due
                 in large part to Francis's failure to properly supervise and maintain his
                 accounts and client funds. Francis was also criminally convicted of aiding
                 and abetting Belle in falsely signing and notarizing a client settlement
                 agreement, and he allowed his office to maintain an improper referral
                 relationship with a tow truck driver. Francis additionally failed to
                 adequately communicate with several clients and to promptly pay monies
SUPREME COURT
     OF          owed. Finally, Francis was twice convicted of DUI in Nevada and has a
    NEVAOA

(0) 1947A sec>
                                                                                      11D- leLo?__
                 criminal case pending in Utah involving a charge of Class A Misdemeanor
                 Driving. The plea agreement and information provided to the hearing
                 panel indicate that, ultimately, no clients suffered financial loss or other
                 injury. Francis has been temporarily suspended from the practice of law
                 under SCR 111 since December 7, 2012.
                             Under the plea agreement, Francis agreed to a six-year,
                 eleven-month suspension, retroactive to his temporary suspension on
                 December 7, 2012. He also agreed to the following conditions: pay the
                 costs of the disciplinary proceedings, excluding bar counsel and staff
                 salaries, up to $150,000; pay a $150,000 fine payable to the Client Security
                 Fund within 30 days of successful reinstatement; undergo an evaluation
                 by the Nevada Lawyer's Assistance Program, with adherence to any
                 recommendations made by Dr. Peter A. Mansky; and submit federal
                 income tax returns upon reinstatement to demonstrate that he has not
                 owned or operated a law firm or shared in any legal fees from his former
                 firm while suspended.
                             Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved.        See SCR 113(1). Considering the
                 duties violated, Francis's mental state (intentional, with knowledge), the
                 lack of any ultimate injury to a client, the aggravating circumstances
                 (dishonest or selfish motive, pattern of misconduct, multiple offenses, and
                 illegal conduct), and the mitigating circumstances (absence of a prior
                 disciplinary record, timely good faith effort to make restitution or rectify
                 consequences of misconduct, emotional problems, chemical dependency,
                 and imposition of other penalties and sanctions), see SCR 102.5, we agree
                 that the discipline set forth above is sufficient to serve the purpose of
                 attorney discipline.   See In re Discipline of Lerner, 124 Nev. 1232, 1246,
                 197 P.3d 1067, 1077 (2008) (identifying four factors that must be weighed
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                in determining the appropriate discipline: "the duty violated, the lawyer's
                mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors"); ABA
                Standards for Imposing Lawyer Sanctions § 4.12 (1992), reprinted in Am.
                Bar Ass'n,    Compendium of Professional Responsibility Rules and
                Standards 437, 455 (2015 ed.) (providing that absent aggravating or
                mitigating circumstances, "[s]uspension is generally appropriate when a
                lawyer knows or should know that he is dealing improperly with client
                property and causes injury or potential injury to a client"); see also State
                Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988)
                (observing that the purpose of attorney discipline is to protect the public,
                the courts, and the legal profession, not to punish the attorney).
                             We hereby impose a six-year, eleven-month suspension,
                retroactive to December 7, 2012. Francis must also comply with all of the
                conditions in the plea agreement, as outlined above. The State Bar shall
                comply with SCR 121.1.
                             It is so ORDERED.


                                           CLILA ct-51/4        , C.J.
                                         Parraguirre


                     LA
                Hardesty
                           G-A,            , J.
                                                           Douglas
                                                                         la                 cc: Chair, Southern Nevada Disciplinary Panel
                      Pitaro & Fumo, Chtd.
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(01 1947A    e